DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-7, 9, 11-14, 16-21, 23, 26-27, and 29-33 are pending, claims 3-4, 8, 10, 15, 22, 24-25, 28, and 34-46 have been cancelled, and claims 1-2, 5-7, 9, 11-14, 16-21, 23, 26-27 are currently under consideration for patentability under 37 CFR 1.104. Previous claim objections, 35 USC 112(f) invocation, and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments and arguments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 9, 11-14, 16-21, 23, 26-27, 29-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-21, 23, 26-27, 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the limitation “moving at least one third portion…the cannula during operation” is unclear. It is unclear what features are considered to be in the group the third portion is selected from. Claims 21, 23, 26-27, and 29-30 are rejected due to their dependency on claim 20. 
Regarding claim 31, the limitation “moving at least one third portion…the cannula during operation” is unclear. It is unclear what features are considered to be in the group the third portion is selected from. Claims 32-33 are rejected due to their dependency on claim 31. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9, 11-14, 16-17, 20-21, 23, 26-27, 29, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romo (US 2016/0184032).
Regarding claim 1, Romo discloses an endoscopic system (see figure 2a) comprising: an endoscope (212, figure 2a) configured to be supported by an endoscope support (208, figure 2a), the endoscope comprising: a shaft (see shaft 212, figure 2a) configured to extend through a cannula (210, figure 2a), the shaft comprising a flexible portion (flexible endoscope leader [0120]) disposed between a first portion of the endoscope and a second portion of the endoscope (the proximal and distal ends of 212, figure 2a), wherein the flexible portion is configured to be disposed between the endoscope support and the cannula (see figure 2a), and wherein the flexible portion is configured to flex in response to relative movement of the endoscope support and the cannula (see figure 2e), and an image capturer (CCD or CMOS [0158]) configured to capture an image from a field of view; and a controller (control console 203, figure 2b) communicably coupled to the endoscope ([0124]), the controller configured to: determine a first location of [[a]]the first portion of the endoscope and a second location of [[a]]the second portion of the endoscope (navigated to an operative site [0125]), wherein the flexible portion disposed between the first portion and the second portion (see figure 2e), and determine a pose of the field of view using the first location and the second location (until a desired destination is reached [0122]).  
Regarding claim 2, Romo further discloses the controller is configured to determine the pose of the field of view using the first location and the second location by: determining a pose of a distal end of the shaft based on the first and second locations (distal end…navigated to an operative site [0122]), or determining a flexure of the shaft using the first and second locations, or using the first location, the second location, and [[a]]the flexure of the shaft.  
Regarding claim 5, Romo further discloses the controller is further configured to: control the pose of the field of view by moving at least one portion of the endoscope selected from the group consisting of: the first portion and the second portion (arms 202 and 204 may be extended to position the instrument [0125]).  
Regarding claim 6, Romo further discloses the controller moves the first portion by moving the endoscope support (204 may be extended [0125]); or the controller moves the second portion by moving the cannula (202 may be extended [0125]).  
Regarding claim 7, Romo further discloses the controller is further configured to roll the field of view by: rotating the endoscope support and causing rotation of the first portion (204 can be moved to rotate endoscope support, see figure 2c and [0125]), or rotating a cannula support configured to support the cannula, and causing rotation of the second portion (202 can be moved to rotate the cannula support, see figure 2c and [0125]).  
Regarding claim 9, Romo further discloses the controller is further configured to: change a yaw or a pitch of the field of view by changing a yaw or a pitch of the cannula (202 and 204 can be moved to change the yaw or pitch of the cannula, see figure 2c | degrees of freedom [0111] and [0125]).  
Regarding claim 11, Romo further discloses the controller is further configured to: control the pose of the field of view by: moving the endoscope support to move the first portion in accordance with a first movement (see 204, figures 2; more than 3 degrees of freedom [0111]); and moving the cannula to move the second portion in accordance with a second movement (see 202, figures 2; more than 3 degrees of freedom [0111]), wherein the first and second movements if performed separately, rolls the field of view (202 and 204 can be moved independently to roll the field of view | degrees of freedom [0111]), and wherein the first and second movements if performed in combination, does not roll the field of view (202 and 204 can move together and not roll the field of view; degrees of freedom [0111] | movement of 202 and 204 at the same time can cause movement but not a pivoting motion that would roll the field of view).  
Regarding claim 12, Romo further discloses the controller is further configured to: control the pose of the field of view by moving the first portion and the second portion (more than 3 degrees of freedom [0111]); and the controller moves the first portion by moving the endoscope support (204, figures 2; via user control…control devices [0109]), and wherein the controller moves the second portion by moving the cannula (202, figures 2; via user control…control devices [0109]).  
Regarding claim 13, Romo further discloses the controller is further configured to: control the pose of the field of view by actively driving a change in a flexure of the shaft (tension tendons…to steer their respective distal ends [0124] | mechanical actuation [0124] | user control…control devices [0109]).  
Regarding claim 14, Romo further discloses the controller actively drives the change in the flexure of the shaft by controlling a tension in a drive cable extending through the shaft (tension tendons…to steer their respective distal ends [0124] | mechanical actuation [0124] | user control…control devices [0109]).  
Regarding claim 16, Romo further discloses the controller is further configured to: receive a command to move a proximal portion of the endoscope without changing a pose of a distal end of the shaft (work collaboratively…separate control devices [0109]; see control console 203, figure 2b | the proximal portion can be moved without changing the pose of the distal end); determine a movement of at least one component selected from group consisting of the endoscope support and the cannula (process and transmit control signals [0108]), wherein the movement would move the proximal portion of the endoscope without changing the pose of the distal end by moving at least one portion of the endoscope selected from the group consisting of: the first portion and the second portion (the arms to be positioned in locations [0109]); and drive motion of at least one component selected from the group consisting of the endoscope support and the cannula in accordance with the movement (the arms to be positioned [0109]).  
Regarding claim 17, Romo further discloses the endoscope support, wherein the endoscope support comprises a mechanical brake configured to prevent the endoscope from moving (brakes [0113]).
Regarding claim 20, Romo discloses a method of controlling a field of view of an endoscope (212, figure 2a)  the method comprising: determining a pose of the field of view (navigated to an operative site [0122]) using a first location and a second location (until a desired destination is reached [0122]), the first location being of a first portion of the endoscope (the proximal end of 212, figure 2a) and the second location being of a second portion of the endoscope (the distal end of 212, figure 2a), wherein the endoscope comprises a flexible portion (see figure 2e) disposed between the first portion and the second portion, and wherein a shaft of the endoscope is configured to extend through a cannula (210, figure 2a); andApplication No. : 16/313,350WO-USFiled: December 26, 2018 Page: 6of14controlling the pose of the field of view by moving at least one third portion of the endoscope selected from the group consisting of: the first portion of the endoscope and the second portion of the endoscope by causing movement of at least one component selected from the group consisting of: the cannula and an endoscope support (208, figure 2a) configured to support the endoscope and the cannula (navigated to an operative site [0125]), wherein the flexible portion is configured to be disposed between the endoscope support and the cannula and is configured to flex in response to relative movement of the endoscope support and the cannula during operation (see figure 2e).  
Regarding claim 21, Romo further discloses determining the pose of the field of view using the first location and the second location comprises: determining a pose of a distal end of the shaft based on the first and second locations (pass…from the arm to the IDM [0114] | distal end…navigated to an operative site [0122]); or determining a flexure of the shaft using the first and second locations.  
Regarding claim 23, Romo further discloses controlling the pose of the field of view comprises: moving the first portion by moving the endoscope support (204 may be extended [0125], DOF [0111]); or moving the second portion by moving the cannula (202 may be extended [0125]; DOF [0111]).  
Regarding claim 26, Romo further discloses controlling the pose of the field of view comprises: moving the endoscope support to move the first portion in accordance with a first movement (see 204, figures 2; more than 3 degrees of freedom [0111]); and moving the cannula to move the second portion in accordance with a second movement (see 202, figures 2; more than 3 degree of freedom [0111]), wherein the first and second movements if performed separately, rolls the field ofFiled: December 26, 2018Page: 7of14 view (202 and 204 can move independently to roll the field of view; DOF [0111]), and wherein the first and second movements if performed in combination, does not roll the field of view (202 and 204 can move together and not roll the field of view; degrees of freedom [0111] | movement of 202 and 204 at the same time can cause movement but not a pivoting motion that would roll the field of view).  
Regarding claim 27, Romo further discloses moving the pose of the field of view comprises: moving the endoscope support and moving the cannula (202 and 204 may be extended [0125]; DOF [0111]).  
Regarding claim 29, Romo further discloses the at least one component of the endoscope is at least one first component of the endoscope, the method further comprising: receiving a command to move a proximal portion of the endoscope without changing a pose of a distal end of the shaft (work collaboratively…separate control devices [0109]; see control console 203, figure 2b); determining a movement of at least one second component selected from the group consisting of the endoscope support and the cannula (process and transmit control signals [0108]), wherein the movement would move the proximal portion of the endoscope without changing the pose of the distal end by moving at least one fourth portion of the endoscope selected from the group consisting of the first portion and the second portion (the arms to be positioned in locations[0109]); and driving motion of the at least one second component in accordance with the movement ([0109]).  
Regarding claim 31, Romo discloses a non-transitory machine-readable medium comprising a plurality of machine-readable instructions which when executed by one or more hardware processors (CPU, control circuitry, memory [0108]) are adapted to cause the one or more hardware processors to perform a method of controlling a field of view (navigated…site [0122]) of an endoscope (212, figure 2a), the method comprising: determining a pose of the field of view using a first location and a second location (until a desired destination is reached [0122]), the first location being of a first portion (proximal end of 212, figure 2a) of the endoscope and the second location being of a second portion (distal end of 212, figure 2a) of the endoscope, wherein the endoscope comprises a flexible portion (see figure 2e) disposed between the first portion and the second portion, and wherein a shaft of the endoscope is configured to extend through a cannula (210, figure 2a); and controlling the pose of the field of view by moving at least one third portion of the endoscope selected from the group consisting of: the first portion of the endoscope and the second portion of the endoscope by causing movement of at least one component selected from the group consisting of: the cannula and an endoscope support configured to support the endoscope and the cannula (DOF [0111]; navigate to an operative site [0125]) wherein the flexible portion is configured to be disposed between the endoscope support and the cannula and is configured to flex in response to relative movement of the endoscope support and the cannula during operation (see figure 2e).  
Regarding claim 32, Romo further discloses controlling the pose of the field of view comprises: moving the first portion by moving the endoscope support (204 may be extended [0125]); or moving the second portion by moving the cannula (202 may be extended [0125]).  
Regarding claim 33, Romo further discloses controlling the pose of the field of view comprises: moving the endoscope support to move the first portion in accordance with a first movement (see 204, figures 2; more than 3 degrees of freedom [0111]); and moving the cannula to move the second portion in accordance with a second movement (see 202, figures 2; more than 3 degrees of freedom [0111]), wherein the first and second movements if performed separately, rolls the field of view (202 and 204 can move independently to roll the field of view; DOF [0111]), and wherein the first and second movements if performed in combination, does not roll the field of view (202 and 204 can move together and not roll the field of view; degrees of freedom [0111] | movement of 202 and 204 at the same time can cause movement but not a pivoting motion that would roll the field of view).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Romo (US 2016/0184032) as applied to claim 1 (for claims 18-19) and claim 20 (for claim 30), in view of Yeung (US 2015/0297299).
Regarding claim 18, Romo discloses all of the features in the current invention as shown above for claim 1. Romo is silent regarding comprising the endoscope support, wherein the endoscope support comprises a sensor configured to sense: a deflection of a joint of the endoscope support, or a deflection of a link of the endoscope support, or a force applied to the endoscope support.  
Yeung teaches instrument arm assemblies (130 and 140, figure 3) with sensors ([0109]). The sensors can provide for feedback during the surgical action or procedure ([0148]). The instrument arm assemblies communicate with a computing device to receive and/or transmit, one or more of control, imaging, feedback, information, and/or power signals ([0137]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the system of Romo with sensors and a feedback system as taught by Yeung. Doing so would allow for force feedback during the surgical procedure ([0148]). The modified system would have the endoscope support, wherein the endoscope support comprises a sensor (sensor [0148]) configured to sense: a deflection of a joint of the endoscope support, or a deflection of a link of the endoscope support, or a force applied to the endoscope support (the arm assemblies have sensors for force feedback [0109]).  
Regarding claim 19, Yeung further teaches the controller is further configured to move the endoscope support (configurable…the computing device [0110]) in response to: determining that the deflection of the joint is past a joint deflection criterion; or determining that the deflection of the link is past a link deflection criterion; or determining that the force applied is past a force criterion (force feedback [0109]; receive and/or transmit feedback [0137] | the examiner interpreted the force sensor information is received and being compared to a value in order to determine control for the force feedback).  
Regarding claim 30, Romo discloses all of the features in the current invention as shown above for claim 20. Romo is silent regarding controlling the pose of the field of view comprises moving at least one fourth portion selected from the group consisting of: the first portion and the second portion in response to: determining that a deflection the endoscope support is past a deflection criterion; or determining that a force applied to the endoscope is past a force criterion.  
Yeung teaches instrument arm assemblies (130 and 140, figure 3) with sensors ([0109]). The sensors can provide for feedback during the surgical action or procedure ([0148]). The instrument arm assemblies communicate with a computing device to receive and/or transmit, one or more of control, imaging, feedback, information, and/or power signals ([0137]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the method of Romo with sensors and a feedback system as taught by Yeung. Doing so would allow for force feedback during the surgical procedure ([0148]). The modified method would comprise controlling the pose of the field of view comprises moving (configurable…the computing device [0110]) at least one fourth portion selected from the group consisting of: the first portion and the second portion in response to: determining that a deflection the endoscope support is past a deflection criterion; or determining that a force applied to the endoscope is past a force criterion (force feedback [0109]; receive and/or transmit feedback [0137] | the examiner interpreted the force sensor information is received and being compared to a value in order to determine control for the force feedback).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 11, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795